PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,787,385
Issued: 10 Oct 2017
Application No. 15/727,420
Filed: 6 Oct 2017
For: DISTRIBUTED ANTENNA SYSTEM FOR MIMO SIGNALS
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the renewed petition under 37 CFR 1.55(f), filed November 12, 2020, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Italian Patent Application No. 2010A000714 previously on October 28, 2019.  As such, all of above listed requirements have been fulfilled.

This matter is being referred to the Certificate of Corrections Branch for processing of the accompanying Communication Regarding Certificate of Correction under 37 CFR 1.323.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.   Questions concerning the status of the certificate of correction may be directed to the Certificate of Corrections Branch at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET